Case: 18-11393       Document: 00515193000        Page: 1     Date Filed: 11/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit


                                    No. 18-11393                          FILED
                                                                   November 8, 2019
                                  Summary Calendar
                                                                     Lyle W. Cayce
                                                                          Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN JIMENEZ-NAVA, also known as Cesar Edmundo Murguia,

                                                 Defendant-Appellant


                     Appeal from the United States District Court
                          for the Northern District of Texas
                               USDC No. 4:18-CR-93-3


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Juan Jimenez-Nava, also known as Cesar Edmundo Murguia, appeals
the within-Guidelines, 262-month sentence imposed following his guilty-plea
conviction     for     conspiracy    to    possess     with      intent       to       distribute
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and 846.
He argues that the district court reversibly erred by rejecting his request for a
mitigating-role adjustment under U.S.S.G. § 3B1.2, and he alternatively


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11393     Document: 00515193000     Page: 2   Date Filed: 11/08/2019


                                  No. 18-11393

argues that remand is proper because the district court failed to articulate its
factual basis for rejecting his request, as required by United States v. Melton,
930 F.2d 1096, 1099 (5th Cir. 1991).
      Whether a defendant is a minor or minimal participant under Section
3B1.2 is a factual question reviewed for clear error. United States v. Gomez-
Valle, 828 F.3d 324, 327 (5th Cir. 2016). The district court implicitly found
that Jimenez-Nava’s conduct was neither minimal nor minor. This finding was
plausible in light of the record as a whole. Thus, the district court did not
clearly err by rejecting Jimenez-Nava’s request for a mitigating-role
adjustment. United States v. Villanueva, 408 F.3d 193, 203–04 (5th Cir. 2005).
      As for Jimenez-Nava’s argument that remand is proper in light of
Melton, we have limited remand to cases in which counsel asked the sentencing
court to articulate the factual basis for its finding and the reasons for refusing
a role reduction. See United States v. Bello-Sanchez, 872 F.3d 260, 266 (5th
Cir. 2017).   Because Jimenez-Nava made no such request, Melton has no
application here.
      Accordingly, the district court’s judgment is AFFIRMED.




                                        2